Citation Nr: 1544462	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  08-24 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected Type II diabetes mellitus and/or the service-connected posttraumatic stress disorder (PTSD) and the medications required for the service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran filed a Notice of Disagreement (NOD) in February 2008 and was provided with a Statement of the Case (SOC) in May 2009.  The Veteran then perfected his appeal with the timely submission of a VA Form 9 in July 2009.

In May 2011, the Veteran appeared at a Travel hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of this proceeding has been associated with the claims file.

In September 2011 and May 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 





	(CONTINUED ON NEXT PAGE)


FINDING OF FACT

The Veteran's erectile dysfunction was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to be caused or aggravated by a service-connected disability or the medications required for a service-connected disability.


CONCLUSION OF LAW

Service connection for erectile dysfunction, to include as secondary to the service-connected Type II diabetes mellitus and/or the service-connected PTSD and the medications required for the service-connected disabilities, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  




	(CONTINUED ON NEXT PAGE)
I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the AOJ dated in June 2007 and September 2011 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The June 2007 letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The September 2011 letter informed the Veteran of the requirements for establishing service connection on a secondary basis.  

The June 2007 letter was provided prior to the initial RO adjudication of his claim in the October 2007 rating decision.  The September 2011 duty-to-assist letter was not provided before the initial RO adjudication of his claim.  However, after he was provided the letter, the claim was then readjudicated in the June 2012 and September 2014 Supplemental SOCs (SSOCs) based on any additional evidence received in response to that additional notice.  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claim, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claim.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in October 2011 and April 2012, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  A VA addendum medical opinion was also obtained in June 2012, which included a review of the claims file.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board notes that while VA examinations have been conducted, a medical opinion on the issue of direct service connection has not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran did not have erectile dysfunction during service and does not reflect competent evidence showing a nexus between service and the disorder, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service treatment records provide no basis to grant this claim, and in fact provide evidence against his claim, the Board finds no basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in May 2011.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issue as entitlement to service connection for erectile dysfunction.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The VLJ and the representative asked the Veteran questions regarding the elements of the claim that were lacking to substantiate the claim for benefits.  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its September 2011 and May 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  These remands included scheduling the Veteran for additional VA examinations and medical opinions, which were provided in October 2011, April 2012, and June 2012.  The September 2011 remand directed the AOJ to send the Veteran a VCAA letter regarding secondary service connection.  This letter was sent to the Veteran in September 2011.  The May 2014 remand also instructed the AOJ to send the Veteran a letter asking for the names and addresses of his current treatment providers.  This letter was sent to the Veteran and he did not respond to this letter.  All of his current VA treatment records have been associated with the claims file.  Finally, the remands included readjudicating the claim, which was accomplished in the June 2012 and September 2014 SSOCs.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for erectile dysfunction, to include as secondary to the service-connected Type II diabetes mellitus and/or the service-connected PTSD and the medications required for the service-connected disabilities.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in October 2011, the Veteran was diagnosed with erectile dysfunction.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's erectile dysfunction.  The Veteran's active military service ended in March 1973.  

The first post-service relevant complaint of erectile dysfunction was in the Veteran's May 2007 service connection claim for VA disability benefits.  The first documentation in the medical record was at the October 2011 VA examination.  At his October 2011 VA examination, the Veteran stated that the erectile dysfunction began in 2006.  Again, the Veteran's active duty ended in 1973.  This lengthy period without medical complaint for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  There is no positive medical nexus evidence in the claims file.  As previously stated, a VA medical opinion on the issue of direct service connection is not necessary in this case.  The treatment records do not provide any supporting evidence.  For all of these reasons, service connection on a direct basis is not warranted.

Furthermore, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of erectile dysfunction is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

The Board will now address secondary service connection.  The Veteran seeks service connection for erectile dysfunction, to include as secondary to the service-connected Type II diabetes mellitus and/or the service-connected PTSD and the medications required for the service-connected disabilities.

As noted above, the first element of secondary service connection requires evidence of a current disorder, and a current diagnosis has been established.  

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for, in pertinent part, PTSD and Type II diabetes mellitus.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only nexus opinions of record on the issue of secondary service connection are negative.  
Specifically, the Veteran was afforded a VA examination in October 2011.  Following a physical examination of the Veteran and a review of the Veteran's claims file, the VA examiner determined that he could not resolve the issue of whether the Veteran's current erectile dysfunction was caused or aggravated by the Veteran's service-connected diabetes mellitus or his PTSD, to include his taking of a psychiatric medication (Fluoxetine), without resorting to mere speculation.  The examiner reasoned that the risk factors for erectile dysfunction include age, diabetes mellitus, hypertension, smoking, medication use, depression, dyslipidemia, and cardiovascular disease.  The examiner stated that advancing age is an important risk factor for erectile dysfunction in men, according to the medical literature and reviews.  Diabetic genitourinary autonomic neuropathy is responsible for several syndromes, including bladder dysfunction, retrograde ejaculation, and erectile dysfunction.  The examiner stated that the Veteran has not manifested symptomatology of autonomic neuropathy to presume that his erectile dysfunction is due to the autonomic neuropathy.  The medication Fluoxetine may be related to the sexual dysfunction, but not specific for erectile dysfunction.  Also, the examiner pointed out that the Veteran had other risk factors, including depression, hypertension, and obesity.  However, the examiner stated that the key factor is that the Veteran's onset of erectile dysfunction was approximately the same time as his diagnosis of hypertension (not service-connected), Type II diabetes mellitus, depression, and Fluoxetine intake.  Therefore, the October 2011 VA examiner concluded that he could only speculate whether any one of these factors, all or none of these pathologies contributed to the Veteran's erectile dysfunction.

The Veteran was provided another VA examination in April 2012.  Following a physical examination of the Veteran and a review of the Veteran's claims file, the VA examiner found that the Veteran's currently diagnosed erectile dysfunction was not caused by his service-connected Type II diabetes mellitus.  The examiner reasoned that the Veteran was diagnosed as having Type II diabetes mellitus onset in June 2006; however, the examiner pointed out that according to the Veteran, he had been experiencing gradual erectile dysfunction since he went on antihypertensive medication 5-6 years ago.  The examiner stated that the risk factors for erectile dysfunction are age, diabetes mellitus, hypertension, smoking, medication use, depression, dyslipidemia, and cardiovascular disease.  The examiner indicated that advancing age is an important risk factor for erectile dysfunction in men, according to the medical literature and reviews.  Diabetic genitourinary autonomic neuropathy is responsible for several syndromes, including bladder dysfunction, retrograde ejaculation, and erectile dysfunction.  The examiner stated that there is no subjective or objective evidence of diabetic genitourinary autonomic neuropathy in the Veteran.  The Veteran's onset of hypertension and Type II diabetes mellitus was in 2006.  The examiner reported that type II diabetes mellitus-related erectile dysfunction typically manifests many years after the onset, and not at the same time, as was the case with the Veteran.  

The April 2012 VA examiner also concluded that the Veteran's current erectile dysfunction was not caused by his service-connected PTSD.  In forming this opinion, the examiner cited to the Veteran's VA psychiatric treatment records.  The examiner reasoned that if the Veteran's erectile dysfunction was due to his PTSD, then, according to the Veteran's history, he would have been dysfunctional since his active duty in 1970 when his PTSD symptoms began.  However, the examiner pointed out that the Veteran has only been experiencing erectile dysfunction since 2006, according to his reported medical history.  The examiner added that there is no medical literature or clinical experience to support the notion that erectile dysfunction is causally related to PTSD.

In June 2012, the April 2012 VA examiner provided an addendum medical opinion, following another review of the Veteran's claims file.  The examiner determined that the Veteran's current erectile dysfunction is not caused by his PTSD medication.  The examiner reasoned that the record shows that the Veteran is currently on Fluoxetine 10mg three times per day and has been since 2007 for his mood.  The examiner stated that the search of the medical literature does not show
that erectile dysfunction is one of the medication's side effects.

The VA examiners clearly reviewed the STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  The October 2011 VA examiner also gave alternative theories to address the etiology of the current erectile dysfunction - namely, the Veteran's age, obesity, and hypertension.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The treatment records do not provide contrary evidence.  As such, service connection on a secondary basis is not warranted.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim, and the Internet articles submitted by the Veteran regarding the connection between his erectile dysfunction and his PTSD medications.  

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., erectile dysfunction during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, the Veteran does not allege that his erectile dysfunction began during his active military service.  The Board finds that the Veteran is competent and credible in this regard, and his statements are supported by the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the erectile dysfunction is secondary to the service-connected disabilities and their medications), falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his erectile dysfunction to his service-connected disabilities, to include their medications, have been presented.  The VA examiners considered the Veteran's lay assertions in forming their medical opinions, but ultimately found that the Veteran's current erectile dysfunction was not related to his service-connected disabilities, to include their medications.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected Type II diabetes mellitus and/or the service-connected PTSD and the medications required for the service-connected disabilities, is not warranted.





	(CONTINUED ON NEXT PAGE)

ORDER

The claim of entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected Type II diabetes mellitus and/or the service-connected PTSD and the medications required for the service-connected disabilities, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


